Citation Nr: 1540417	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

The Veteran and R.P.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had honorable service from January 1978 to December 1981, and service under other than honorable conditions from November 1983 to January 1989. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran and R.P. testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in the claims file.

The Veteran appears to raise the issue of service connection for depression in his April 2013 substantive appeal.  It is therefore referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The claim for nonservice-connected pension was previously denied in a July 2004 decision letter, and the Veteran did not appeal the decision.

2.  No additional evidence received since the final July 2004 decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2004 decision denying nonservice-connected pension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2015).

2.  No additional evidence presented since the July 2004 decision is new and material, and the claim for nonservice-connected pension is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The RO denied nonservice-connected pension in a July 2004 decision letter.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior denial was that the Veteran did not serve during a period of war as recognized by VA, which is a requirement for nonservice-connected pension.  See 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.2.  The record contains no new evidence relating to whether the Veteran had service during a period of war and, as reflected in his July 2015 Board hearing testimony, the Veteran does not contend otherwise.  The Board thus finds that new and material evidence has not been submitted to reopen the Veteran's claim for nonservice-connected pension.  

As the law, and not the evidence, is dispositive of the claim, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are moot.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); VAOPGCPREC 5-2004.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to nonservice-connected pension, and the claim remains denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


